                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS



RONALD L. DECKER,

                           Petitioner,

           v.                                  CASE NO. 19-3210-SAC

DAN SCHNURR,

                           Respondent.


                        ORDER TO SHOW CAUSE

     This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2254. Petitioner proceeds pro se, and his fee status is pending.

The Court has conducted an initial screening of this matter under Rule

4 of the Rules Governing Section 2254 Cases in the United States

District Courts.

                             Background

     Petitioner challenges his conviction of first-degree murder. He

was convicted in 2001, and the conviction was affirmed in 2003. State

v. Decker, 66 P.3d 915 (Kan. 2003).
                             Discussion

     This petition is subject to the one-year limitation period

established by the Anti-Terrorism and Effective Death Penalty Act

(“AEDPA”) in 28 U.S.C. § 2244(d). Section 2244(d)(1) provides:

     A 1-year period of limitation shall apply to an application
     for a writ of habeas corpus by a person in custody pursuant
     to the judgment of a State court. The limitation period
     shall run from the latest of –

     (A)   The date on which the judgment became final by the
           conclusion of direct review or the expiration of the
           time for seeking such review;
     (B)   The date on which the impediment to filing an
           application created by State action in violation of
           the Constitution or laws of the United States is
           removed, if the applicant was prevented from filing
           by such State action;
     (C)   The date on which the constitutional right asserted
           was initially recognized by the Supreme Court, if the
           right has been newly recognized by the Supreme Court
           and made retroactively applicable to cases on
           collateral review; or
     (D)   The date on which the factual predicate of the claim
           or claims presented could have been discovered through
           the exercise of due diligence.

     28 U.S.C. § 2244(d)(1).


     The statute also contains a tolling provision:

     The time during which a properly filed application for State
     post-conviction or other collateral review with respect to
     the pertinent judgment or claim is pending shall not be
     counted toward any period of limitation under this
     subsection.

     28 U.S.C. § 2244(d)(2).

     In addition, the one-year limitation period is subject to

equitable tolling in “rare and exceptional circumstances.” Gibson v.

Klinger, 232 F.3d 799, 808 (2000)(internal quotation marks omitted).

This remedy is available only “when an inmate diligently pursues his

claims and demonstrates that the failure to timely file was caused

by extraordinary circumstances beyond his control.” Marsh v. Soares,

223 F.3d 1217, 1220 (10th Cir. 2000). Circumstances that warrant

equitable tolling include “for example, when a prisoner is actually

innocent, when an adversary’s conduct – or other uncontrollable

circumstances – prevents a prisoner from timely filing, or when a

prisoner actively pursues judicial remedies but files a deficient

pleading during the statutory period.” Gibson, 232 F.3d at 808
(internal citations omitted). Likewise, misconduct or “egregious

behavior” by an attorney may warrant equitable tolling. Holland v.

Florida, 560 U.S. 631 651 (2010). However, “[s]imple excusable neglect

is not sufficient.” Gibson, id.

     Where a prisoner seeks equitable tolling on the ground of actual

innocence, the prisoner “must establish that, in light of new

evidence, “‘it is more likely than not that no reasonable juror would

have found petitioner guilty beyond a reasonable doubt.’” House v.

Bell, 547 U.S. 518, 526-37 (2006)(quoting Schlup v. Delo, 513 U.S.

298, 327 (1995)). The prisoner must come forward with “new reliable

evidence – whether it be exculpatory scientific evidence, trustworthy

eyewitness accounts, or critical physical evidence – that was not

presented at trial.” Schlup, id. at 324.

     In this case, petitioner’s appeal was decided by the Kansas

Supreme Court in April 2003, and the limitation period began to run

three months later, when the time for seeking review in the United

States Supreme Court expired. Unless tolled, the limitation period

expired in 2004.

     Although the petition suggests that a related action is pending,

the Court has found no record of any such action in on-line records

maintained by the Kansas appellate courts and by the District Court

of Jefferson County. The Court therefore will direct petitioner to

show cause why this matter should not be dismissed due to his failure

to seek federal habeas corpus within the one-year limitation period.

The failure to file a timely response may result in the dismissal of
this matter without additional notice.

     IT IS, THEREFORE, BY THE COURT ORDERED petitioner is granted to

and including November 15, 2019, to show cause why this matter should

not be dismissed as time-barred.

     IT IS SO ORDERED.

     DATED:   This 15th day of October, 2019, at Topeka, Kansas.




                               S/ Sam A. Crow
                               SAM A. CROW
                               U.S. Senior District Judge
